DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form 




Claims 7, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 7, “the buttons or contacts” lacks antecedent basis.  
In claim 13, “the wireless communication switch” and “the override-flashing exterior lights or the override-constant-on lights” lack antecedent basis.
In claim 19, “the control panel” lacks antecedent basis.
In claim 19, “comprising an optional Wi-Fi repeater” makes the claim indefinite because it is unclear whether the repeater is a required limitation or not.  

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the Claim 19 only claims an optional limitation, “an optional Wi-Fi repeater…”, and if that limitation is not required to be present, then the claim fails to further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0253733 (Norem et al.).

Regarding claim 1, Norem discloses a switch controller for switching power to a light fixture (control unit is configured to control the lighting element [0022]) comprising: 
A switch controller in wireless data communication with a wireless communication switch (surveillance devices/triggering devices such as a IP network video recorder with on-board motion or event triggering control triggers which may be an incoming IP message; [0037]; [0062]; [0064]; LED light can have a single IP address or connected in a grid to a server; [0060]; [0061]); the light fixture connected to an electrical distribution panel through the wireless communication switch (the wireless switch receives triggers which cause the switch to control LED to turn lights on or off or flash lights in a strobe pattern, for example; [0063]; [0066]; thus Examiner notes that the wireless switch controls power supply to the LED light in order turn it on/off or flash it); 
the switch controller having a power supply (surveillance/triggering device can include an IP Network video recorder with on-board motion or event triggered digital video recording and memory storage [0037]; includes sending IP message; [0062];[0063]; Examiner notes that an IP NVR inherently have access to a power supply in order to function), a wireless communication circuit (surveillance/triggering device can include an IP Network video recorder with on-board motion or event triggered digital video recording and memory storage [0037]; includes sending IP message; [0062];[0063]), and a processor for programmably generating an on-off control to toggle the wireless communication switch to generate a strobe effect to the light fixture (triggering an IP message to the LED light to flash on/off or strobe; [0062]; [0063]; [0066]; IP-enabled third party application can also be employed to control illumination of a lighting device via IP commands [0068]; an LED light may be controlled to facilitate instantaneous control/response to lighting level commands (both self-contained lighting and other networked lights) and may be controlled to provide flash and strobe modes for security applications [0059]).

Regarding claim 9, Norem further discloses the controller of claim 1, comprising a control panel that comprises a communications board configured to command a plurality of MAC-addressed switches, an IEEE 802.11 Wi-Fi module, a bluetooth connection, or a voice activation feature (communication types include one or more of, for example, WIMAX, and other IEEE 


Regarding claim 11, Norem discloses a lighting security system for a residence or home (a grid of modular security and lighting devices, Abstract; building management systems (to turn on lights inside buildings, [0074]) comprising: 
at least one light fixture connected to a circuit of a distribution panel through at least one actuator device (switch control 301); (See Fig. 3, light fixture are connected to distribution panel power 320 through switch control 301);	 
and a switch controller (surveillance/trigger devices) in wireless data communication with the at least one actuator device (surveillance devices/triggering devices such as a IP network video recorder with on-board motion or event triggering control triggers which may be an incoming IP message; [0037]; [0062]; [0064]; LED light can have a single IP address or connected in a grid to a server; [0060]; [0061] send message to switch control 301); 
the switch controller having a power supply (surveillance/triggering device can include an IP Network video recorder with on-board motion or event triggered digital video recording and memory storage [0037]; includes sending IP message; [0062];[0063]; Examiner notes that an IP NVR inherently have access to a power supply in order to function), a wireless communication circuit (surveillance/triggering device can include an IP Network video recorder with on-board motion or event triggered digital video recording and memory storage [0037]; includes sending IP message; [0062];[0063]), and a processor for programmably generating an on-off control to toggle the wireless communication switch to generate a strobe effect to the light fixture (triggering an IP message to the LED light to flash on/off or strobe; [0062]; [0063]; [0066]; IP-enabled third party application can also be employed to control illumination of a lighting device via IP commands [0068]; an LED light may be controlled to facilitate instantaneous control/response to lighting level commands (both self-contained lighting and other networked lights) and may be controlled to provide flash and strobe modes for security applications [0059]).

Regarding claim 12, Norem further discloses wherein the actuator device comprises a Wi-Fi smart switch, the Wi-Fi switch being programmed to override-flashing exterior lights, and to override-constant-on interior lights (control unit 301 take the form of the power supply/lighting control/Ethernet switch unit; [0029]; communication devices can be Wifi; [0038]; all manual or 

Regarding claim 13, Norem further discloses wherein the override-flashing or override-constant-on is controlled in the switch 14, via a selector switch (override to allow lighting commands during daylight periods where the photocell would otherwise force LED panels off.  All of the modes can be initiated either automatically via a lighting device event-action processor (EAP) or manually via built-in web controls [0066]; in one or more embodiments, all manual or automatic mode selections override previous selections and become the new default mode. For example, if a light is set to 66% manually and a command that temporarily increases brightness e.g. the strobe command) the brightness returns to 66% when the strobe cycle completes [0067]).

Regarding claim 14, Norem further discloses wherein the at least one actuator device is wired without a neutral wire (Fig. 3; controller has no neutral wire connection).

Regarding claim 16, Norem further comprises a control panel configured to command MAC addressed switches and comprising at least one of IEEE 802.11 Wi-Fi module, Bluetooth connection, or voice activation feature configured to communicate with the MAC-addressed switches (the communication devices forms an access point for one or more of, for example, WIMAX, and other IEEE standard 802.11-compliant wireless local area network (LAN), 802.16-compliant wide area network (WAN) [0023]); a USB port or other component needed for setup, diagnostics, and 3rd party security equipment integration (the device 100 may also include universal serial bus (USB) [0028]).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0172904 (Recker et al.).

Regarding claim 20, Recker discloses a method of generating a visible alarm signal (the ceiling light may also provide a visible indication of the alarm for example by blinking the light [0360]) comprising: 
controlling a wireless communication switch via a switch controller (the logic 3040 instructs an LED controller to turn on at least one LED [0408];

transmitting a signal to the wireless communication switch to override a status of the wireless communication switch (remote control that can override motion sensor control of the bulb [0242]); 
connecting a light fixture to the wireless communication switch (LED connected to wireless lighting module; Fig. 5); and
generating a toggle signal from the switch controller to the wireless communication switch to strobe the light fixture (the state modification component 714 can yield commands to strobe one or more LEDs 710 (e.g. periodically turning LED(s) 710 on and off with substantially any periodicity) [0159]; fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0253733 (Norem et al.) in view of US Patent Application Publication No. 2006/0193158 (Fukaya et al.).

Regarding claim 2, Norem discloses the controller of claim 1 as discussed above.  Norem fails to expressly disclose wherein the wireless communication switch further comprises an AC zero-cross 
	Fukaya is in the field of an AC generator [0002] and teaches an AC zero-cross detect circuit configured to generate a sync pulse related to the AC voltage phase angle for the power control circuit (a zero-crossing detection circuit…detects a zero crossing on the voltage waveform of the AC output from the output line Lo and communicates a timing signal of the detected zero-crossing to the operation control unit, [0029]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Norem with the teaching of Fukaya for the purpose of synchorizing the waveform in order to improve the quality of an AC output waveform by reducing overcurrents and arcing due to mismatch (see Fukaya, [0006]; [0007]).

Claim 4, 5, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0253733 (Norem et al.) in view of US Patent Application Publication No. 2016/0172904 (Recker et al.).

Regarding claim 4, Norem discloses the controller of claim 1.  Norem fails to expressly disclose wherein the wireless communication switch further comprises a receiver configured to 
Recker teaches a receiver configured to provide wireless transfer of serial data, control or command information in a predetermined frequency band (the wireless lighting module 510 includes an RF receiver 560 that monitors for RF signals at a predetermined frequency, [0144]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Norem with the teaching of Recker for the purpose of being able to use a user-selected radio frequency or a predetermined radio frequency so that the receiver may monitor for signals at that particular frequency, to improve efficiency (see Recker, paras [0144] and [0178]).

Regarding claim 5, Norem discloses the controller of claim 1 as discussed above.  Norem fails to expressly disclose the wireless communication switch further comprises a decoder module; the decoder module configured to provide remote control operation; wherein a status of one or more buttons or contacts being securely transferred in a wireless data link; and the decoder module further configured to identify and output an ID of an originating one of the actuating devices.  


Regarding claim 8, Norem discloses the controller of claim 1.  Norem fails to disclose wherein the switch controller comprises: a fob having at least one of an IEEE 802.11 Wi-Fi module, a wireless communication module, a Wi-Fi module, a bluetooth connection, or a voice activation feature.  
Recker discloses a fob having a least one of an IEEE 802.11 Wi-Fi module, a wireless communication module (the RF or JR transmitter can come in the form of remote control, key fob, wall switch or any other controller that can house the RF or IR circuitry and user control mechanism [0239]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Norem with the teaching of Recker for the purpose of using a controller that can house the RF or IR circuitry and user control mechanism (see Recker, [0284]).

Regarding claim 19, Norem discloses the system of claim 11 as discussed above. Norem fails to expressly disclose an optional Wi-Fi repeater configured to boost a signal for the control panel.
Recker discloses a repeater device that can communicate with the network of wireless lighting modules may be designed to extend the range of the network…The repeater device may be powered by any form of wireless power mentioned herein, or may be designed to connect to AC power. The repeater device may also contain an .

Allowable Subject Matter
Claims 3, 6, 10, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/03/21  have been fully considered but they are not persuasive.  
First, Applicant remarks that they have amended claim 13 to overcome the previous 112 b rejection.  This is not persuasive as in claim 13, “the override-flashing exterior lights or override-constant on interior lights” still lacks antecedent basis.
Furthermore, Applicant argues that Norem fails to teach claim 1 as amended.  Specifically, Applicant argues that Norem fails to disclose a switch controller in 
This argument is unpersuasive.  Norem discloses surveillance devices/triggering devices such as a IP network video recorder with on-board motion or event triggering control triggers which may be an incoming IP message; [0037]; [0062]; [0064]; LED light can have a single IP address or connected in a grid to a server; [0060]; [0061]); the light fixture connected to an electrical distribution panel through the wireless communication switch (the wireless switch receives triggers which cause the switch to control LED to turn lights on or off or flash lights in a strobe pattern, for example; [0063]; [0066]; thus Examiner notes that the wireless switch controls power supply to the LED light in order turn it on/off or flash it); 
the switch controller and a processor for programmably generating an on-off control to toggle the wireless communication switch to generate a strobe effect to the light fixture (triggering an IP message to the LED light to flash on/off or strobe; [0062]; [0063]; [0066]; IP-enabled third party application can also be employed to control illumination of a lighting device via IP commands [0068]; an LED light may be controlled to facilitate instantaneous control/response to lighting level commands (both self-contained lighting and other networked lights) and may be controlled to provide flash and strobe modes for security applications [0059]).
Regarding claim 20, Applicant argues that Recker fails to disclose controlling a wireless communication switch via a switch controller and connecting a light fixture to the wireless communication switch and generating a toggle signal from the switch controller to the wireless communication switch to strobe the light fixture.  
This argument is unpersuasive.  Recker discloses a method of generating a visible alarm signal (the ceiling light may also provide a visible indication of the alarm for example by blinking the light [0360]) comprising: controlling a wireless communication switch via a switch controller (the logic 3040 instructs an LED controller to turn on at least one LED [0408]; initiating a security alarm via a wireless key fob actuator (any type of remote control can wirelessly communicate with the wireless light bulbs or battery powered wireless lighting fixtures to control or program functionality into them.  For 
With regards to claim 2, Applicant argues that nothing in Norem teaches or suggests a need or advantage to include zero-crossover detection for synchronizing power to a load and thus one skilled in the art would not combine the security camera and lighting system of Norem with the zero-crossover detect of Fukaya.  	
This argument is unpersuasive.  In response to applicant’s argument that there is no teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Norem with the teaching of Fukaya for the purpose of synchorizing the waveform in order to improve the quality of an AC output waveform by reducing overcurrents and arcing due to mismatch (see Fukaya, [0006]; [0007]).
Regarding claims 4 and 8, Applicant argues that there is no suggestion in Norem to operate a wireless communication switch via a key fob or other wireless actuator to control a wireless communication switch.  	
This argument is unpersuasive.  In response to applicant’s argument that there is no teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Norem with the teaching of Recker for the purpose of being able to use a user-selected radio frequency or a predetermined radio frequency so that the receiver may monitor for signals at that particular frequency, to improve efficiency (see Recker, paras [0144] and [0178]).

Examiner Comment
Examiner notes that this Office action is non-final due to the new 112 b and d rejections of claim 19, which was not necessitated by Applicant’s amendment.

Conclusion
Claim 7 has no prior art rejection; however, it is not allowable due to the 112 b rejection as discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683